DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on February 10, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0108743 A1 to Kobayashi (“Kobayashi”) in view of U.S. Patent Application Publication No. 2006/0145365 A1 to Halls et al. (“Halls”).							As to claim 1, although Kobayashi discloses an organic electroluminescent element comprising: on a substrate (10): a first electrode layer (56); a light-emitting layer (44); a second electrode layer (55); a first refractive index layer (59); a second refractive index layer (12), the first refractive index layer (59) being in contact with the second refractive index layer (12) to form an interface, the light-emitting layer (44) having a plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) opposed to the first electrode layer (56), and the interface having a recess (dip) opposed to each of the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B); and a pedestal (77) surrounding the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B), wherein the pedestal (77) has an opening opposed to at least one of the plurality of light emitting regions (surface of 44 of 20R, 20G, 20B) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0056, ¶ 0057, ¶ 0060, ¶ 0061, ¶ 0062, ¶ 0064, ¶ 0067, ¶ 0069, ¶ 0070, ¶ 0071, ¶ 0074, ¶ 0076) (Notes: the refractive index layers are met by the disclosed materials in the specification and by the transmission of light), Kobayashi does not further disclose and the opening has an aspect ratio of 0.8 or greater.									However, Halls does disclose and the opening has an aspect ratio of 0.8 or greater (height of 10 microns/width of 10 microns) (See Fig. 4, ¶ 0093, ¶ 0094, ¶ 0096, ¶ 0097).													In view of the teaching of Kobayashi and Halls, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kobayashi to have the opening with an aspect ratio of 0.8 or greater because the aspect ratio determines how well the deposited solution flows into the opening to form plurality of light-emitting regions (See Kobayashi and Halls ¶ 0094).		As to claim 4, Kobayashi further discloses wherein an upper surface of the pedestal (77) is positioned above the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) (See Fig. 2).										As to claim 6, Kobayashi further discloses wherein the recess (dip) has a bulge (near corner) on a side face of the recess (dip), the bulge (near corner) protruding in a direction remote from the substrate (10) (See Fig. 2) (Notes: the bulge of Kobayashi is similar to the bulge of the application near the corner to form the bulge).				As to claim 9, although Kobayashi discloses an organic electroluminescent panel (¶ 0056), comprising: a plurality of pixels (¶ 0056), each pixel (¶ 0056) of the plurality of pixels (¶ 0056) includes an organic electroluminescent element, the organic electroluminescent element comprising, in order, on a substrate (10): a first electrode layer (56); a light-emitting layer (44); a second electrode layer (55); a first refractive index layer (59); a second refractive index layer (12), the first refractive index layer (59) being in contact with the second refractive index layer (12) at an interface, the light-emitting layer (44) having a plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) opposed to the first electrode layer (56), and the interface having one or more recesses (dip) opposed to the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B); and a pedestal (77) surrounding the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B), wherein the pedestal (77) has an opening opposed to at least one of the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0056, ¶ 0057, ¶ 0060, ¶ 0061, ¶ 0062, ¶ 0064, ¶ 0067, ¶ 0069, ¶ 0070, ¶ 0071, ¶ 0074, ¶ 0076) (Notes: the refractive index layers are met by the disclosed materials in the specification and by the transmission of light), Kobayashi does not further disclose and the opening has an aspect ratio of 0.8 or greater.			However, Halls does disclose and the opening has an aspect ratio of 0.8 or greater (height of 10 microns/width of 10 microns) (See Fig. 4, ¶ 0093, ¶ 0094, ¶ 0096, ¶ 0097).													In view of the teaching of Kobayashi and Halls, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kobayashi to have the opening with an aspect ratio of 0.8 or greater because the aspect ratio determines how well the deposited solution flows into the opening to form plurality of light-emitting regions (See Kobayashi and Halls ¶ 0094).		As to claim 10, Kobayashi further discloses wherein the one or more recesses (dip) of the interface in each pixel (¶ 0056) of the plurality of pixels (¶ 0056) comprise a plurality of recesses (dip), and the first refractive index layer (59) and the second refractive index layer (12) are shared between the plurality of recesses (dip) in each pixel (¶ 0056) of the plurality of pixels (¶ 0056) (See Fig. 2).						As to claim 11, Kobayashi further discloses wherein an upper surface of the pedestal (77) is positioned above the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) (See Fig. 2).										As to claim 14, Kobayashi discloses an electronic apparatus, comprising: an organic electroluminescent panel (¶ 0056) including a plurality of pixels (¶ 0056), each pixel (¶ 0056) of the plurality of pixels (¶ 0056) includes: an organic electroluminescent element; and a driving circuit (FIG. 1) configured to drive the organic electroluminescent panel (¶ 0056), the organic electroluminescent element comprising, in order, on a substrate (10): a first electrode layer (56); a light-emitting layer (44); a second electrode layer (55); a first refractive index layer (59); a second refractive index layer (12), the first refractive index layer (59) being in contact with the second refractive index layer (12) at an interface, the light-emitting layer (44) having a plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) opposed to the first electrode layer (56), and the interface having a recess (dip) opposed to each of the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B); and a pedestal (77) surrounding the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B), wherein the pedestal (77) has an opening opposed to at least one of the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0056, ¶ 0057, ¶ 0060, ¶ 0061, ¶ 0062, ¶ 0064, ¶ 0067, ¶ 0069, ¶ 0070, ¶ 0071, ¶ 0074, ¶ 0076) (Notes: the refractive index layers are met by the disclosed materials in the specification and by the transmission of light), Kobayashi does not further disclose and the opening has an aspect ratio of 0.8 or greater.												However, Halls does disclose and the opening has an aspect ratio of 0.8 or greater (height of 10 microns/width of 10 microns) (See Fig. 4, ¶ 0093, ¶ 0094, ¶ 0096, ¶ 0097).													In view of the teaching of Kobayashi and Halls, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kobayashi to have the opening with an aspect ratio of 0.8 or greater because the aspect ratio determines how well the deposited solution flows into the opening to form plurality of light-emitting regions (See Kobayashi and Halls ¶ 0094).		As to claim 15, Kobayashi further discloses wherein an upper surface of the second refractive index layer (12) is a flat surface (See Fig. 2).					As to claim 16, Kobayashi in view of Halls discloses wherein the opening has a shape that satisfies a determined condition, and the determined condition includes: 0.5≤WL/Wh≤0.8 (0.5≤WL(10 microns)/Wh(14 microns)≤0.8), and 0.5≤D(10 microns)/WL(10 microns)≤2.0, where D indicates a depth of the opening, Wh indicates a width of the opening in an upper surface of the pedestal (77), and WL indicates the width of the opening in a lower surface of the pedestal (77) (See Halls ¶ 0093, ¶ 0094) (Notes: the width of the opening in a lower surface of the pedestal is defined to be 10 microns and the width of the opening in an upper surface of the pedestal defined by the positive wall profile having a narrower width by 2 microns on two sides).				It would also have been obvious to one of ordinary skill in the art to satisfy the determined condition by varying the parameters of the pedestal such that the pedestal can at least accommodate the light-emitting layer having a sufficient depth and widths governed by scaling factor at the upper and lower surfaces of the pedestal, where light extraction efficiency is also improved (See Kobayashi Fig. 2 and Halls ¶ 0093, ¶ 0094).		Lastly, the applicant also has not established the critical nature of the aspect ratio and the determined condition. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 						It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0108743 A1 to Kobayashi (“Kobayashi”) and U.S. Patent Application Publication No. 2006/0145365 A1 to Halls et al. (“Halls”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0329521 A1 to Kim et al. (“Kim”). The teachings of Kobayashi and Halls have been discussed above.						As to claim 2, although Kobayashi discloses the first refractive index layer (59) and the second refractive index layer (12) (See Fig. 2), Kobayashi and Halls do not further disclose wherein the first refractive index layer has a refractive index less than a refractive index of the second refractive index layer.							However, Kim does disclose wherein the first refractive index layer (510) has a refractive index less than a refractive index of the second refractive index layer (520) (See Fig. 3, ¶ 0059, ¶ 0060, ¶ 0061, ¶ 0062, ¶ 0063, ¶ 0065, ¶ 0066, ¶ 0067, ¶ 0068, ¶ 0069, ¶ 0070).												In view of the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kobayashi to have wherein the first refractive index layer has a refractive index less than a refractive index of the second refractive index layer because the light efficiency may be amplified and improved (See ¶ 0067, ¶ 0068).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0108743 A1 to Kobayashi (“Kobayashi”) and U.S. Patent Application Publication No. 2006/0145365 A1 to Halls et al. (“Halls”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0241780 A1 to Kurata et al. (“Kurata”). The teachings of Kobayashi and Halls have been discussed above.				As to claim 3, although Kobayashi discloses wherein the first refractive index layer (59) includes an inorganic material, and the second refractive index layer (12) is an adhesive layer (12) (See ¶ 0070, ¶ 0071), Kobayashi and Halls do not further disclose wherein the second refractive index layer includes a resin material.			However, Kurata does disclose wherein the second refractive index layer (11) includes a resin material to provide adhesion to the color filters (See Fig. 3, ¶ 0196, ¶ 0197).														In view of the teachings of Kobayashi and Kurata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kobayashi to have wherein the second refractive index layer includes a resin material because a resin material not only provides light transmission, the resin material also provides adhesion to the color filters above thereof (See Kobayashi ¶ 0070, ¶ 0071 and Kurata ¶ 0196, ¶ 0197).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0108743 A1 to Kobayashi (“Kobayashi”) and U.S. Patent Application Publication No. 2006/0145365 A1 to Halls et al. (“Halls”) as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2018/0190740 A1 to Bang et al. (“Bang”). The teachings of Kobayashi and Halls have been discussed above.				As to claim 12, Kobayashi in view of Bang further discloses wherein each of the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) of the light-emitting layer (44) has a strip shape, and the pedestal (77/PD, 270) is between two of the adjacent light-emitting regions (surface of 44 of 20R, 20G, 20B) (See Kobayashi Fig. 2 and Bang Fig. 3, Fig. 4, ¶ 0050, ¶ 0051, ¶ 0053, ¶ 0054, ¶ 0063, ¶ 0067) such that each pixel is distinctively defined and separated by the pedestal.						As to claim 13, Kobayashi in view of Bang further discloses wherein each of the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) of the light-emitting layer (44) has an island shape, and the pedestal (77/PD, 270) surrounds the plurality of light-emitting regions (surface of 44 of 20R, 20G, 20B) (See Kobayashi Fig. 2 and Bang Fig. 3, Fig. 4, ¶ 0050, ¶ 0051, ¶ 0053, ¶ 0054, ¶ 0063, ¶ 0067) such that each pixel is distinctively defined and separated by the pedestal.				
								
Response to Arguments
Applicant's arguments with respect to claims 1, 9, and 14 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Eida et al. (US 2008/0036367 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815